DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.






Claim Correspondence
Appl. 17328137
21, 29, 37
22, 30, 38
23, 31, 39
24, 32, 40
25, 33
26, 34
27, 35
28, 36
Pat. 11049309
1, 10
2, 11
3, 12
4, 13
5, 14
6, 15
8, 17
9, 18


Appl. No. 17328137 Claim 29
Pat. No. 11049309 Claim 10
A method comprising:
A method for animating a 3-D digital puppet on a device including a processor, a display, a microphone, a speaker and a camera, the method comprising:
presenting a three-dimensional (3-D) digital puppet to a user on a display;
presenting the 3-D digital puppet to a user on the display;
receiving motion data corresponding to a gesture made by the user;
receiving, using the camera, motion data corresponding to a gesture made by the user;
receiving audio data corresponding to voice of the user for use in a 3-D digital puppet show;
receiving, using the microphone, audio data corresponding to voice of the user for use in a 3-D digital puppet show;

translating the motion data into digital data using a motion tracking algorithm, the digital data including at least (X,Y,Z) movement data;
creating the 3-D digital puppet show using the 3-D digital puppet by: animating the 3-D digital puppet, on the display, using the digital data; and playing the audio data at the same time as the animating of the 3-D digital puppet on the display, wherein playing the audio data includes synchronizing the audio data with the animating of the 3-D digital puppet.
creating a 3-D digital puppet show using the 3-D digital puppet by: animating the 3-D digital puppet, on the display, using the digital data; recording the audio data in real time and along with the animating of the 3-D digital puppet; searching the audio data for a command; playing, using the speaker, the audio data at the same time as the animating of the 3-D digital puppet on the display; and animating facial expressions of the 3-D digital puppet using the command at the same time as the animating the 3-D digital puppet on the display using the digital data translated from the motion data; wherein the audio data includes a plurality of time marks, and wherein playing the audio data includes synchronizing, using the plurality of time 



Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 815 and 17-18 of U.S. Patent No. 11049309. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21, 29 and 37 of instant application is broader than corresponding claim of Patent 11049309.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 28, 29, 31, 36, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (US Patent Pub. No. 2002/0135581, “Russell) in view of Yamamoto (US Patent No. 5923337, “Yamamoto”) and Blattner et al. (US Pat. Pub. No. 20070168863, “Blattner”).

Regarding claim 37 Russell teaches A system for animating a three-dimensional (3-D) digital puppet ([0029] “In an exemplary implementation, movement of a 3D avatar may be effected by corresponding movements of users”), the system Comprising:
 a display (Fig. 3 element 315);; and a processor ([0034] “Moreover, the invention may be implemented in part or in whole as a hard-wired circuit, as a circuit configuration fabricated into an application-specific integrated circuit, or as a firmware program loaded into nonvolatile storage or a software program loaded from or into a data storage medium as machine-readable code, such code being instructions executable by an array of logic elements such as a microprocessor or other digital signal processing unit”) configured to: 
present a three-dimensional (3-D) digital puppet to a user on a display ([0029] “In an exemplary implementation, movement of a 3D avatar may be effected by corresponding movements of users. For example, head, left arm, and right arm movement of a user may act as effector information. To cause a 3D avatar to mimic a user facing the 3D avatar, the 3D coordinates of the left hand of the user may control right arm movement of the avatar. Similarly, 3D coordinates of the right hand of the user may control left arm movement of the 3D avatar. [0030] In system 300 in FIG. 3, rendering engine 395 in controller 380 may render the avatar on display 315 based on information provided by inverse kinematics engine 390”);
 receive motion data corresponding to a gesture made by the user ([0019] “Computer vision technology system 140 processes a video stream received from video camera 130, and produces information necessary to render an avatar 150 on monitor 160. When person 120 moves her hands or head in order to make various gestures, the movements of person 120 control avatar 150 on monitor 160”.Here “motion data” refers to user's movement. The Computer vision technology system is receiving the motion data through the video camera); 
translate the motion data into digital data using a motion tracking algorithm (Fig. 5 B520, B530 and B550 describes motion tracking algorithm; [0028] “Inverse kinematics engine 390 may receive effector information in the form of 2D or 3D coordinates.  To control an avatar, inverse kinematics engine 390 may map such coordinates to produce a corresponding movement of the avatar.  [0032] “….In block B520, the head and hands of the user are tracked.  In block B530, coordinate conversion is performed.  In block B550, inverse kinematics are performed on the effector information.  The avatar is rendered on a display in block B560”);
However Russell is silent about receive audio data corresponding to voice of the user for use in a 3-D digital puppet show; 
Yamamoto teaches receive audio data corresponding to voice of the user for use in a 3-D digital puppet show (Col 3 Lines 34-40 “an operator console having a voice input unit for generating an input voice signal based upon a voice input of an operator, a keypad for generating an expression signal so as to specify a character animation sequence; and an animation generating unit connected to the operator console and the character presentation unit for generating the animation sequence of the character based upon the input voice signal and the expression signal”); 
Yamamoto and Russell are analogous art as both of them are related to displaying and animating the puppet.
Therefore it would have been obvious to an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Russell  by receiving audio data corresponding to voice of the user for use in a 3-D digital puppet show as taught by Yamamoto.
The motivation for the above is to provide interactive instruction to generate animation.

Russell modified by Yamamoto teaches create the 3-D digital puppet show using the 3-D digital puppet by: animating the 3-D digital puppet, on the display, using the digital data (Russell [0029] “......To cause a 3D avatar to mimic a user facing the 3D avatar, the 3D coordinates of the left hand of the user may control right arm movement of the avatar”); 
Russell modified by Yamamoto is silent about playing the audio data at the same time as the animating of the 3-D digital puppet on the display, wherein playing the audio data includes synchronizing the audio data with the animating of the 3-D digital puppet. 
Blattner teaches playing audio data at the same time as  animating of 3-D digital puppet on display, wherein playing the audio data includes synchronizing the audio data with the animating of the 3-D digital puppet ([0060] “The voice of an avatar may correspond to the voice of a user associated with the avatar.  To do so, the characteristics of the user's voice may be extracted from audio samples of the user's voice. [0108] “….The rendering of the prop is synchronized with animations for the three-dimensional avatar. [0083] “…a lip synchronization process may be used to synchronize the playing of the audio with the lip animation such that the phonemes are heard at the same time that the corresponding animation of the mouth of the avatar 505 is seen”).

Blattner and Russell as modified by Yamamoto are analogous art as both of them are related to voice and video processing.
Therefore it would have been obvious to an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Russell as modified by Yamamoto by playing audio data at the same time as  animating of 3-D digital puppet on display, wherein playing the audio data includes synchronizing the audio data with the animating of the 3-D digital puppet as taught by Blattner.
The motivation for the above is to create a realistic animation environment.

Claim 29 is directed to method that is similar in scope to the functions performed by the element of the system claim 37 and is rejected for the same rationales as specified in rejection for claim 37.

Claim 21 is directed to A computer-readable non-transitory medium (Russell [0016] “Moreover, the processes associated with the presented embodiments may be stored in any storage device, such as, for example, a computer system (non-volatile) memory, an optical disk, magnetic tape, or magnetic disk.  Furthermore, the processes may be programmed when the computer system is manufactured or via a computer-readable medium at a later date”) that is similar in scope and functions performed by the element of the system claim 37 and is rejected for the same rationales as specified in rejection for claim 37.

Regarding claims 23, 31 and 39 Russell as modified by Yamamoto and Blattner teaches wherein the gesture made by the user is a hand gesture (Russell [0029] “In an exemplary implementation, movement of a 3D avatar may be effected by corresponding movements of users.  For example, head, left arm, and right arm movement of a user may act as effector information”).

Regarding claims 28 and 36 Russell as modified by Yamamoto and Blattner teaches wherein the digital data farther includes mouth control data (Blattner [0152] “The activities of the sender also may be monitored through use of a camera focused on the sender.  Visual information taken from the camera may be used to determine the activities and mood of the sender.  For example, the location of points on the face of the sender may be determined from the visual information taken from the camera.  The position and motion of the facial points may be reflected in the avatar associated with the sender.  Therefore, if the sender were to, for example, smile, then the avatar also smiles”). 

Claims 22, 26, 30, 34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Russell as modified by Yamamoto and Blattner as applied to claim 1 above, and further in view of Ospina Gonzalez (US Patent Publication No. 2012/0013621, “Gonzalez”).
Regarding claims 22 30 and 38, Russell as modified by Yamamoto and Blattner doesn’t expressly teach wherein before presenting the 3-D digital puppet to the user, present a plurality of 3-D digital puppets to the user on the display; and receive a user input for selecting the 3-D digital puppet from the plurality of 3-D digital puppets. 
However Gonzalez teaches present a plurality of 3-D digital puppets to the user on the display; and receive a user input for selecting the 3-D digital puppet from the plurality of 3-D digital puppets (Gonzalez [0032] “FIGS. 5a and 5b illustrate a puppet selector 60 located on the object toolbar 41 according to a presently preferred embodiment of the present invention.  The puppet selector 60 provides access to a plurality of pre-drawn puppets 62, such as avatars, animals, monsters and mechanical objects, for example.  Once a pre-drawn puppet 62 is selected and placed in the current frame 10, the user can change the position of limbs or other normally moveable aspects of a particular puppet as is more fully discussed with respect to FIGS. 6a and 6b”). 
Gonzalez and Russell as modified by Yamamoto and Blattner are analogous art as they are related to animating a puppet.
Therefore it would have been obvious to an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Russell as modified by Yamamoto and Blattner by presenting a plurality of 3-D digital puppets to the user on the display; and receiving a user input for selecting the 3-D digital puppet from the plurality of 3-D digital puppets as taught by Gonzalez.


Regarding claims 26 and 34, Russell as modified by Yamamoto and Blattner doesn’t expressly teach wherein the digital data further includes rotational data.
However Gonzalez teaches digital data further includes rotational data (Gonzalez [0034] “…….Referring now to FIG. 6b, the head, arms and legs of the puppet 62 have all been rotated about their respective rotation points, such as the rotation point 56 that has been selected at the hip”). 
Gonzalez and d Russell as modified by Yamamoto and Blattner are analogous art as they are related to animating a puppet.
Therefore it would have been obvious to an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Russell as modified by Yamamoto and Blattner by having digital data as rotational data as taught by Gonzalez.
The motivation for the above is to enhance applicability of Russell by including different type of digital data for animation.


Claims 24, 32 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Russell as modified by Yamamoto and Blattner, and further in view of Liikkanen et al. (“Exploring Emotions and Multimodality in Digitally Augmented Puppeteering”, AVI'08, May 28-30, 2008, Napoli, Italy, “Liikkanen”).
Regarding claims 24, 32 and 40, Russell as modified by Yamamoto and Blattner doesn’t expressly teach, wherein a physical accessory corresponding to the 3-D digital puppet is used by the user for the hand gesture. 
However Liikkanen teaches, wherein a physical accessory corresponding to a digital puppet is used by a user for hand gesture (Page 340 Section 3.2 Input modalities 3.2.1 MagicWands for 3D hand tracking: “The characters on stage are controlled with custom-made wands (MagicWands) which incorporate a light source, a single LED of variable color. This concept is similar to that of VisionWand [20]. Characters are moved and rotated according to the motion of the illuminated end of the wand and the users can move one or more wands to control the motion of the puppets”). 
Liikkanen and Russell as modified by Yamamoto and Blattner are analogous art as they are related to displaying and animating characters.
Therefore it would have been obvious to an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Russell as modified by Yamamoto and Blattner by adding physical accessory corresponding to the 3-D digital puppet similar to  having physical accessory corresponding to the digital puppet as taught by Liikkanen and thereby animate the 3d puppet using the physical accessory.
The motivation for the above is to provide dynamic interactive animation to control the motion of the puppets.

Claims 25 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Russell as modified by Yamamoto and Blattner, and further in view of Fatland et al. (“The puppet ui: Tools for nonverbal communication in virtual environments,” 2007. [Online]. Available: http://www.efatland.com/portfolio/puppetUI/PuppetUIpaper.pdf, “Fatland”).
Regarding claims 25 and 33, Russell as modified by Yamamoto and Blattner doesn’t expressly teach, wherein a movement of fingers and a thumb of the hand gesture animates a mouth of the 3-D digital puppet. 
However Fatland teaches, wherein a movement of fingers and a thumb of hand gesture animates a mouth of a 3d digital puppet (Page 10 lines 29-31: “Most hand puppet designs fall into one of two categories - they are “sock puppets”, where the puppeteer uses the thumb opposite the four remaining fingers to control a puppet’s mouth movements”).
Fatland and Russell as modified by Yamamoto and Blattner are analogous art as both of them are related to displaying and animating the puppet.
Therefore it would have been obvious to an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Russell as modified by Yamamoto and Blattner by adding finger and thumb gesture to animate a mouth of a 3d puppet as taught by Fatland.
The motivation for the above is to provide dynamic interactive animation.

Claims 27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Russell as modified by Yamamoto and Blattner, and further in view of Watt (US Patent No. 7468728, “Watt”).
Regarding claims 27 and 35, Russell as modified by Yamamoto and Blattner is silent about recording the animation of the 3-D digital puppet in the memory to create the 3-D digital puppet show.
However Watt teaches record the animation of the digital puppet in a memory to edit (Col 6 lines 24-27: “the objects comprising at least avatars and props; a user may control the virtual environment by means of the input device to create an animation sequence and save an animation sequence in the memory for subsequent replay or editing; and a prop has associated with it an animation for use when the prop interacts with an avatar”).
Watt and Russell as modified by Yamamoto and Blattner are analogous art as they are related to animation.
Therefore it would have been obvious to an ordinary skilled person in the art before the effective filing date of the claimed invention to have further modified Russell as modified by Yamamoto and Blattner by recording the animation of the 3-D digital puppet in the memory to create 3-D digital puppet show similar to recording the animation of the digital puppet in a memory to edit as taught by Watt.
The motivation for this modification is that the same puppet show can be displayed any time without recreating the process of animation. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.